DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 22 is objected to because of the following informalities: Line 3 reading “and wherein first and second weakened portions” should read --and wherein the first and second weakened portions--.  Appropriate correction is required.

Claim 24 is objected to because of the following informalities: Line 3 reading “and wherein first and second weakened portions” should read --and wherein the first and second weakened portions--.  Appropriate correction is required.

Claim 26 is objected to because of the following informalities: Line 3 reading “and wherein first and second weakened portions” should read --and wherein the first and second weakened portions--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21, 23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each of Claims 21, 23 and 25 recite the limitation “wherein the first and second weakened portions are moulded with the first and second headgear extensions.” It is unclear from this limitation whether the first weakened portion is moulded with the first and second headgear extensions or only the first headgear extension. Likewise, it is unclear from this limitation whether the second weakened portion is moulded with the first and second headgear extensions or only the second headgear extension. This rejection is a perfect example of why it is not appropriate in claims drafting to group structures together, e.g., “the first and second weakened portions” or “the first and second headgear extensions.” Relying on applicant’s figures, Claims 21, 23 and 25 will be interpreted as follows for purposes of examination: wherein the first weakened portion is moulded with the first headgear extension and the second weakened portion is moulded with the second headgear extension. Appropriate correction and/or clarification is required. 

Claims 22, 24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each of Claims 22, 24 and 26 recite the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of McAuley et al. (USPN 9,517,317) in view of Ging et al. (USPN 6,907,882).

Re Claim 1, Claim 1 of McAuley recites all of the limitations of Claim 1 but for a headgear strap comprising a first end, a second end, and a central portion, the headgear strap being flexible and soft; and a base portion supporting the body portion against the user in use, the base portion comprising a central section, a first headgear extension and a second headgear extension, the first and second headgear extensions being configured to be connectable to the headgear strap, wherein the central section, the first headgear extension and the second headgear extension are moulded together; the first headgear extension having a first distal end extending from a left side of the central section, at least a first weakened portion, and a first proximal end configured to be connectable to the first end of the headgear strap, the first headgear extension configured to extend over a side of a user’s left cheek, in use; the second headgear extension having a second distal end extending from a right side of the central section, at least a second weakened portion, and a second proximal end configured to be connectable to the second end of the headgear strap, the second headgear extension configured to extend over a side of a user’s right cheek, in use. 
	Ging discloses a mask assembly comprising a headgear strap (86, 88, 140) (Ging Fig. 1,) comprising a first end (84, 88 - left side of Ging Fig. 1), a second end (84, 88 - right side of Ging Fig. 1), and a central portion (86), the headgear strap being flexible and soft (wherein Ging discloses the headgear strap can be designed to have any flexibility so long as patient comfort and the appropriate rigidity/flexibility are maintained - Col. 10 Line 59 to Col. 11 Line 39), the headgear strap configured for fixing the mask assembly to a user (Ging Figs. 1-3; Col. 10 Line 59 to Col. 12 Line 30; Col. 17 Lines 9-51). Ging further teaches the mask assembly comprising a 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the mask assembly of McAuley et al. to comprise a headgear strap comprising a first end, a second end, and a central portion, the headgear strap being flexible and soft; and a base portion supporting the body portion against the user in use, the base portion comprising a central section, a first headgear extension and a second headgear extension, the first and second headgear extensions being configured to be connectable to the headgear strap, wherein the central section, the first headgear extension and the second headgear extension are moulded together; the first headgear extension having a first distal end extending from a left side of the central section, at least a first weakened portion, and a first proximal end configured to be connectable to the first end of the headgear strap, the first headgear extension configured to extend over a side of a user’s left cheek, in use; the second 

Re Claims 2-5: Claim 1 of McAuley in view of Ging teach all of the limitations of Claim 1. As to Claims 2-5, Claims 2-5 of McAuley recite the limitations of Claims 2-5 of the present case respectively. 

Re Claim 6, Claim 6 of McAuley recites all of the limitations of Claim 6 but for a base portion comprising a central section supporting the body portion in use and being continuous with a first headgear extension and with a second headgear extension, the first and second headgear extensions being configured to be connectable to a headgear strap, the base portion further comprising: the first headgear extension extending from a left side of the central section to a first proximal end configured to be connectable to the headgear strap, the first headgear extension configured to extend over a side of a user’s left cheek, in use; the second headgear extension extending from a right side of the central section to a second proximal end configured to be connectable to the headgear strap, the second headgear extension configured to extend over a side of a user’s right cheek, in use; a first weakened portion disposed between 
	Ging discloses a mask assembly comprising a base portion (160) (Ging Col. 8 Line 63 to Col. 9 Line 33), the base portion (160) comprising a central section supporting the body portion in use (20a between frame members 20b, as seen in Ging Fig. 5a) and being continuous with a first headgear extension (left side, 20b) and with a second headgear extension (right side, 20b), the first and second headgear extensions (20b) being configured to be connectable to a headgear strap (86, 88, 140) (Ging Fig. 4; Col. 12 Lines 39-51) wherein the base portion acts as a swivel for a delivery tube (Ging Col. 17 Line 53 to Col. 20 Line 15). Ging further discloses the first headgear extension (left side, 20b) extending from a left side of the central section (20a between frame members 20b, as seen in Ging Fig. 5a) to a first proximal end configured to be connectable to the headgear strap (86, 88, 140) (as seen in Ging 1-5a), the first headgear extension (left side, 20b) configured to extend over a side of a user’s left cheek (Ging Col. 10 Line 59 to Col. 12 Line 30), in use; the second headgear extension (right side, 20b) extending from a right side of the central section (20a between frame members 20b, as seen in Ging Fig. 5a) to a second proximal end configured to be connectable to the headgear strap (86, 88, 140) (as seen in Ging 1-5a), the second headgear extension (right side, 20b) configured to extend over a side of a user’s right cheek (Ging Col. 10 Line 59 to Col. 12 Line 30), in use; a first weakened portion (116 configured to deflect - Ging Fig. 10d) disposed between the central section and the first proximal end; and a second weakened portion (116 configured to deflect - Ging Fig. 10d) disposed between the central section and the second proximal end (as seen in Ging 1-5a), wherein the headgear strap along with first and second headgear extensions act to 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the mask assembly of McAuley et al. to comprise a base portion comprising a central section supporting the body portion in use and being continuous with a first headgear extension and with a second headgear extension, the first and second headgear extensions being configured to be connectable to a headgear strap, the base portion further comprising: the first headgear extension extending from a left side of the central section to a first proximal end configured to be connectable to the headgear strap, the first headgear extension configured to extend over a side of a user’s left cheek, in use; the second headgear extension extending from a right side of the central section to a second proximal end configured to be connectable to the headgear strap, the second headgear extension configured to extend over a side of a user’s right cheek, in use; a first weakened portion disposed between the central section and the first proximal end; and a second weakened portion disposed between the central section and the second proximal end, the configuration as disclosed by Ging wherein the base portion acts as a swivel for a delivery tube and wherein the headgear strap along with first and second headgear extensions act to fix the mask assembly to a user.

Re Claims 7-11: Claim 6 of McAuley in view of Ging teach all of the limitations of Claim 6. As to Claims 7-11, Claims 7-11 of McAuley recite the limitations of Claims 7-11 of the present case respectively. 

Re Claim 12, Claim 12 of McAuley recites all of the limitations of Claim 12 but for a headgear strap comprising a first end, a second end, and a central portion, the headgear strap being flexible; a base portion comprising an annular channel configured to receive a portion of the lip when the base portion is connected to the body portion, a central section supporting the body portion in use and integrally formed with a first headgear extension and with a second headgear extension, the first and second headgear extensions being configured to be connectable to the headgear strap; the first headgear extension having a first distal end extending from the central section, a first weakened portion, and a first proximal end configured to be disposed proximally with at least a portion of the first headgear extension extending over a user’s first cheek, in use; the second headgear extension having a second distal end extending from the central section, a second weakened portion, and a second proximal end configured to be disposed proximally with at least a portion of the second headgear extension extending over a user’s second cheek, in use.
	Ging discloses a mask assembly (10) for supplying breathing gases to a user (Ging Fig. 10), the mask assembly (10) comprising a headgear strap (86, 88, 140) (Ging Fig. 1,) comprising a first end (84, 88 - left side of Ging Fig. 1), a second end (84, 88 - right side of Ging Fig. 1), and a central portion (86), the headgear strap being flexible (Ging Figs. 1-3; Col. 10 Line 59 to Col. 12 Line 30; Col. 17 Lines 9-51); a base portion (160) comprising a central section supporting the body portion in use (20a between frame members 20b, as seen in Ging Fig. 5a) integrally formed with a first headgear extension (left side, 20b) and with a second headgear extension (right side, 20b), the first and second headgear extensions (20b) being configured to be connectable to the headgear strap (86, 88, 140) (Ging Fig. 4; Col. 12 Lines 39-51); the first 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the mask assembly of McAuley et al. to comprise a headgear strap comprising a first end, a second end, and a central portion, the headgear strap being flexible; a base portion comprising an annular channel configured to receive a portion of the lip when the base portion is connected to the body portion, a central section supporting the body portion in use and integrally formed with a first headgear extension and with a second headgear extension, the first and second headgear extensions being configured to be connectable to the headgear strap; the first headgear extension having a first distal end extending from the central section, a first weakened portion, and a first proximal end configured to be disposed proximally with at least a portion of the first headgear extension 

Re Claims 13-20: Claim 12 of McAuley in view of Ging teach all of the limitations of Claim 12. As to Claims 13-20, Claims 13-20 of McAuley recite the limitations of Claims 13-20 of the present case respectively. 

Re Claims 21, 23 and 25: Independent Claims 1, 6 and 12 of McAuley in view of Ging disclose all of the limitations of Claims 1, 6 and 12 of the present case respectively. However, the claims of McAuley fail to recite wherein the first weakened portion is moulded with the first headgear extension and the second weakened portion is moulded with the second headgear extension. Ging discloses wherein the first weakened portion (116 configured to deflect - Ging Fig. 10d) is snap-fitted with the first headgear extension (left side, 20b) and the second weakened portion (116 configured to deflect - Ging Fig. 10d) is snap-fitted with the second headgear extension (right side, 20b) for fitting a delivery tube to the mask assembly (Ging Figs. 3 and 5a). In the present case, it would have been an obvious matter of design choice to modify Claims 1, 6 and 12 of McAuley in view of Ging to comprise a moulded construction of the individual weakened portions to the headgear extensions since applicant has not disclosed that having one-piece construction solves any stated problem or is for any particular purpose and it In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).

Re Claims 22, 24 and 26: Independent Claims 1, 6 and 12 of McAuley in view of Ging disclose all of the limitations of Claims 1, 6 and 12 of the present case respectively. However, the claims of McAuley fail to recite wherein the first and second headgear extensions are substantially thin and capable of being bent or adjusted to allow for better and more comfortable fit to a patient, and wherein first and second weakened portions allow for additional bending of the first and second headgear extensions to better fit the headgear to individual patients. Ging discloses wherein the first and second headgear extensions (left and right sides, 20b, as seen in Ging Fig. 5a) are substantially thin and capable of being adjusted to allow for better and more comfortable fit to a patient (Ging Col. 8 Lines 6-33), and wherein first and second weakened portions (116 configured to deflect - Ging Fig. 10d) allow for additional bending of the first and second headgear extensions to better fit the headgear to individual patients, the configuration for fitting a gas delivery tube to the mask assembly and fitting the mask assembly to a user. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the mask assembly of McAuley in view of Ging wherein the first and second headgear extensions are substantially thin and capable of being bent or 

Terminal Disclaimer
A terminal disclaimer may be effective to overcome a nonstatutory double patenting rejection over a reference patent (37 CFR 1.321(b) and (c)).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Response to Arguments
Applicant’s arguments filed 08/16/2021 with respect to drawing objections have been fully considered and are persuasive. Applicant’s annotated figure and comments on Pages 8-10 of the response are being found persuasive in overcoming all drawing objections. The drawing objections are hereinafter withdrawn. Applicant’s arguments directed to 112(a) written description rejection regarding the term “the first and second headgear extensions […] being 

Applicant’s arguments with respect to Claims 1-18, Ging in view of Ho, and Claims 19-20, Ging in view of Ho above and further in view of Thomlinsonet, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        11/18/2021